Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claims 20-22 is withdrawn in view of the newly discovered reference to Turlot; Emmanuel et al. (US 6502530 B1). Rejections based on the newly cited reference follow.
Claims 1-16, 19, 25 and 26 are allowed. See the Examiner’s April 22, 2021 and January 13, 2021 office actions for reasons for allowance.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Turlot does not teach, alone or in combination, the thin film processing apparatus (Figure 2) of claim 20, wherein the first plate (31; Figure 2,3-Applicant’s 120; Figure 2) is disposed between the second plate (40; Figure 2,4-6) and the susceptor (42; Figure 2-column 8; lines 5-15), and the first plate (31; Figure 2,3-Applicant’s 120; Figure 2) further includes a first injection hole penetrating a first surface and a second surface of the first plate (31; Figure 2,3-Applicant’s 120; Figure 2) in the thickness direction and a second injection hole penetrating the second surface of the first plate (31; Figure 2,3-Applicant’s 120; Figure 2) in the thickness direction from the inner tunnel (52+54+56+58+50; Figure 2,3), as claimed by claim 21

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 20 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Turlot; Emmanuel et al. (US 6502530 B1). Turlot teaches a thin film processing apparatus (Figure 2), comprising: susceptor (42; Figure 2-column 8; lines 5-15); and a showerhead (40+all above 40; Figure 2-Applicant’s 100; Figure 2) facing the susceptor (42; Figure 2-column 8; lines 5-15), the showerhead (40+all above 40; Figure 2-Applicant’s 100; Figure 2) including: a first plate (31; Figure 2,3-Applicant’s 120; Figure 2) including an inner tunnel (52+54+56+58+50; Figure 2,3) extending in a direction crossing a thickness direction of the first plate (31; Figure 2,3-Applicant’s 120; Figure 2); and a second plate (40; Figure 2,4-6) facing the first plate (31; Figure 2,3-Applicant’s 120; Figure 2) and defining a diffusion space (46a-c; Figure 2) between the first plate (31; Figure 2,3-Applicant’s 120; Figure 2) and the second plate (40; Figure 2,4-6), wherein the inner tunnel (52+54+56+58+50; Figure 2,3) includes a main tunnel (52+54+56+58+50; Figure 2,3) extending in a first direction (vertical direction) and a sub-tunnel (vertical piping between each 52+54+56+58+50; Figure 2,3) extending in a second direction (horizontal direction) intersecting the first direction (vertical direction), as claimed by claim 1
Turlot further teaches the thin film processing apparatus (Figure 2) of claim 20, wherein the second plate (40; Figure 2,4-6) is disposed between the first plate (31; Figure 2,3-Applicant’s 120; Figure 2) and the susceptor (42; Figure 2-column 8; lines 5-15), and the second plate (40; Figure 2,4-6) further includes a plurality of injection holes (44; Figure 4) penetrating a first surface (top) and a second surface (bottom) of the second plate (40; Figure 2,4-6) in the thickness direction, as claimed by claim 22
Response to Arguments
Applicant’s arguments with respect to claim(s) 20 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/  Primary Examiner, Art Unit 1716